In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00259-CR



           RENE OLVERA LOPEZ, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 71st District Court
                Harrison County, Texas
               Trial Court No. 06-0155X




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       Rene Olvera Lopez appeals from the final adjudication of his guilt for aggravated assault.

He raises a single issue on appeal that the trial court erred by nonetheless assessing $400.00 in

attorney’s fees against him as an indigent. We agree, and modify the judgment to delete the

award of attorney’s fees.

        Court-appointed-attorney’s fees cannot be assessed against an indigent defendant unless

there is proof and a finding that he is no longer indigent. Cates v. State, 402 S.W.3d 250 (Tex.

Crim. App. 2013); Mayer v State, 399 S.W.3d 552 (Tex. Crim. App. 2010). In this case, there is

no such evidence or finding. The trial court thus erred by assessing attorney’s fees against

Lopez. The proper remedy is to modify the judgment and remove the fee award. Cates, 402
S.W.3d at 252; Martin v. State, 405 S.W.3d 944, 947 (Tex. App.—Texarkana 2013, no pet.).

       We modify the judgment of the trial court to delete the fees for Lopez’s court-appointed

attorney. As modified, the trial court’s judgment is affirmed.



                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       April 15, 2014
Date Decided:         April 30, 2014

Do Not Publish




                                                2